Citation Nr: 0020480	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
timely appealed this determination to the Board.

As a preliminary matter, in numerous statements during the 
course of this appeal, the veteran has indicated that he has 
suffered from psychiatric problems, including depression, 
since his period of active duty.  In light of the foregoing, 
the Board has recharacterized the issue as indicated on the 
title page of this decision.


FINDING OF FACT

In numerous statements and in testimony at a hearing held 
with respect to another claim, the veteran reported several 
in-service stressful experiences in support of his claim for 
service connection for PTSD, including having been subjected 
to enemy fire while stationed in Vietnam; the veteran has 
been diagnosed as having PTSD on numerous occasions, 
ostensibly due, at least in part, to this stressor, which is 
corroborated by credible supporting evidence.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service
connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A claim for service connection 
for PTSD requires essentially the same elements, except that 
the in-service injury or disease is satisfied by lay evidence 
of an in-service stressor, presumed credible for purposes of 
the well-grounded claim analysis.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A review of the claims folder shows that the veteran has 
identified numerous in-service stressful experiences in 
support of his claim of entitlement to service connection for 
PTSD.  He has also reported suffering from psychiatric 
symptoms, including depression, since his discharge from 
active duty.  The record further reflects that he has been 
diagnosed as having PTSD on numerous occasions.  

With respect to the second element, i.e., an in-service 
injury, the Board notes that the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the 
enemy."  The Court has repeatedly instructed that VA must 
make a specific finding as to whether the veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case by case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Cohen v. Brown, 10 Vet. 
App. at 146-47; Zarycki v. Brown, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.  

In this regard, the Board observes that, in response to a 
request from the RO, in a February 1996 report, the Marine 
Corps Historical Center indicated that had no means to verify 
most of the incidents alleged by the veteran, but that all U. 
S. installations in Vietnam were within enemy rocket range 
and most were within mortar range and that it was uncommon 
for a veteran to have served in Vietnam without having been 
rocketed or mortared during their tour.  

The February 1996 report does not provide specific 
corroboration of the veteran's witnessing or participating in 
the alleged event.  However, in Suozzi v. Brown, 10 Vet. App. 
307 (1997), the Court held that, by requiring corroboration 
of every detail, including the veteran's personal 
participation, VA defined "corroboration" far too narrowly.  
See Suozzi, 10 Vet. App. at 311.  In Suozzi, the Court found 
that a radio log, which showed that the veteran's company had 
come under attack, was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.; 38 C.F.R. § 3.304(f).  As such, the Board 
concludes that this evidence supports the veteran's claim and 
is thus sufficient to render it plausible, and hence well 
grounded.


ORDER

As evidence of a well-grounded claim for service connection 
for chronic prostatitis has been presented, the appeal is 
granted to this extent.


REMAND

Although several examiners have diagnosed the veteran as 
having PTSD, the examiners have not clearly indicated the 
identify the stressors upon which those diagnoses are based.  
It is thus unclear to the Board whether the diagnosis of PTSD 
is predicated solely on the veteran's account of being 
subjected to enemy fire, or rather, whether it is due to his 
report of numerous other in-service stressful evidence, for 
which there is currently no corroborating evidence.  As such, 
prior to adjudication of the claim on the merits, the Board 
finds that additional development is warranted to fulfill the 
duty to assist, including a contemporaneous and thorough VA 
psychiatric examination.  See Henderson v. West, 12 Vet. 
App. 11, 19 (1998).

However, prior to scheduling such an examination, the RO 
should obtain and associate with the claims file all 
outstanding records of medical treatment of the veteran, to 
include that associated with his VA outpatient care at the VA 
medical and Vet Center, each located in Lowell, 
Massachusetts, as well as the VA medical facility in 
Coatesville, Pennsylvania, so that the examiner's review of 
the veteran's documented medical history is complete.  The RO 
should also obtain all outstanding records of the veteran's 
private treatment for psychiatric disability, to include that 
rendered by Samuel R. James of Belmont, Massacusetts.

As a final point, the Board observes that the veteran has 
been awarded disability benefits from the Social Security 
Administration (SSA).  However, no recent records or 
determinations from this agency have been associated with the 
claims folder.  In this regard, the Board observes that in 
Tetro v. West, 13 Vet. App. 404 (2000), the United States 
Court of Appeals for Veterans Claims (Court), citing the 
decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
recently held that VA must obtain relevant SSA records.  Id. 
at 411-12.  Moreover, the Court recently reiterated this 
principle in Simmons v. West, 13 Vet. App. 501 (2000), 
explaining that VA was better suited than a veteran in 
obtaining this evidence.  Id. at 508.

Accordingly, this case is hereby REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment of 
the veteran's psychiatric problems.  This 
should specifically include any 
outstanding records of medical care from 
the VA Medical Centers and Vet Centers in 
Lowell, Massachusetts, and in 
Coatesville, Pennsylania; from Dr. Samuel 
R. James of Belmont, Massacusetts, 
Columbia VAMC, as well as from any other 
facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  The veteran should be scheduled to 
undergo psychiatric examination to assess 
the nature and etiology of all current 
psychiatric impairment.  The claims file, 
to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the examiner.  However, the 
examiner is advised that only the 
corroborated stressor may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the current diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the in-service 
stressful experiences identified above.  
Similarly, if a diagnosis of another type 
of psychiatric disorder is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and events 
during the veteran's period of active 
duty.  All examination findings, along 
with the complete rationale for all 
opinions expressed (to include citation, 
as necessary to specific evidence of 
record) should be set forth in a 
typewritten report, and the report should 
be associated with the claims folder.

4.  The RO should review each medical 
report/opinion procured in conjunction 
with this remand to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
in any critical respect, then it should 
be returned as inadequate, and any 
necessary additional information 
included.  See 38 C.F.R. § 4.2.

5.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, as well as any other 
evidence submitted by the veteran, and 
after taking all appropriate actions, the 
RO should readjudicate the veteran's 
claim for service connection for an 
psychiatric disability, to include PTSD, 
on the basis of all pertinent evidence of 
record.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, including Cohen v. Brown, 
10 Vet. App. 128 (1997) and Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In doing 
so, the RO must address all issues and 
concerns that were noted in this REMAND.  

6.  If the benefits requested by the 
veteran continue to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



